Aticinson, Justice.
(After stating the foregoing facts.) The defendant demurred to the petition on the ground that it does not set forth a cause of action. Since the passage of the act of 1946 (Ga. L. 1946, p. 90), amending the Code, § 30-102 (7), desertion for one year constitutes a ground of divorce. Such desertion is alleged in the present petition. The allegations, as against general demurrer, were also sufficient to authorize a divorce on the ground of cruel treatment. Accordingly, the trial court did not err in overruling the general demurrer.
The defendant also demurred on numerous special grounds to various allegations of the petition. The objections, which were-set forth at great length, have been carefully examined, but have been found to be without merit, and an extended discussion is deemed unnecessary.

Judgment affirmed.


All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.